Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Requirement for Election/Restrictions
1.	This application contains claims directed to the following patentably distinct species:  
Species I, Claims 21-28
Species II, Claims 29-34
Species III, Claims 35-39

	The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  For example, Species I is directed towards generating an image projection that includes/performs the operations of  identify a stitch line associated with a meridian area of one or more at least partly spherical images obtained by the device via the data interface; 15modify, based on the identified stitch line, an orientation of the one or more at least partly spherical images ; and generate, based at least on the modified one or more at least partly spherical images, a cubic projection having the identified stitch line, 
	while Species II is directed towards generating an image projection that includes/performs the operations of determine a placement of a stitch line for a prescribed image projection; adjust, according to the determined placement of the stitch 
	and while Species III is directed towards generating an image projection that includes mapping image data to a plurality of spherical images; 25re-orienting the plurality of spherical images in accordance with a stitch line that runs along a meridian area of the plurality of spherical images; and mapping the re-oriented plurality of spherical images to a cubic image projection.  In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
1)  The species or groupings of patentably indistinct species require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a 
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.




Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571) 270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664